Case 7:17-cv-06053-PMH Document 62 Filed 03/23/20 Page 1 of 2

 

OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DYVISION OF REGIONAL OFFICES
ATTORNEY GENERAL WESTCHESTER REGIONAL OFFICE

(914) 422-8755

March 23, 2020

 

In light of the case reassignment, this Court considers
the letter dated March 11, 2020 (Doc. 56) withdrawn.
Please review and comply with Rule 4(E) of my Individual

Via ECF . Practices. The pre-motion conference presently scheduled
Honorable Philip M. Halpern for 3/25/20 is adjourned sine die. The Court will schedule
United States District Judge any pre-motion conference in accordance with Rule 2(C).

United States District Court

Southern District of New York
500 Pear! Street 7
New York, NY 10007 United States District Judge

 

Dated: New York, New York
March 24, 2020

 

 

 

Re: Hatches _v. Cippollini, et. al., 17 Civ. 6053 (VLB)

 

Your Honor:

I am an Assistant Attorney General in the Office of Letitia James, Attorney General of the State
of New York assigned to defense of this matter. I write today, after conferring with Alan Levine,
Attorney for Plaintiff Hatches, to ask for an adjournment of our conference which was previously
scheduled for March 25, 2020 at 10:00 a.m.

The reason for this request is that the conference date that was set by Judge Briccetti was
supposed to be a conference on this case following the close of discovery. However, pursuant to your
Honor’s order, dated March 23, 2020, the discovery schedule has changed and the time to complete
expert discovery has been extended until May 25, 2020. Dkt. No. 61. We appreciate this extension of
time from the court and ask that this conference also be adjourned, to a date convenient for the Court,
any time after the close of discovery.

44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 @ PHONE (914) 422-8755 @ FAX (914) 422-8706 © WWW.AG.NY.GOV

 
Case 7:17-cv-06053-PMH Document 62 Filed 03/23/20 Page 2 of 2

Lastly, I had submitted a letter, dated March 11, 2020, asking for permission to file for summary
judgment for some of the defendants in this case. Dkt. No. 56. This letter was submitted in accordance
with the schedule that had been set by Judge Briccetti, however, defendants ask that our request to file
for summary judgment be stayed until after the close of discovery. I have conferred with counsel for
plaintiff about this request and he has consented to my request to complete discovery before we begin
summary judgment. Thank you for considering these requests.

Respectfully submitted,

By:

 

Assistant Attorney General
44 South Broadway

White Plains, NY 10601
(914) 422-8755

jennifer.gashi(@ag.ny.gov

Via ECF:

Alan D. Levine

Attorney for Plaintiff

80-02 Kew Gardens Road, Suite 302
Kew Gardens, NY 11415

(718) 793-6363

 

 
